EXHIBIT 10.1

 

MICHAEL BARRON

8 BELFAIR COURT

HENDERSON, NV 89052

702 481-2343

 

VIA EMAIL

 

July 15, 2020

 

Las Vegas Xpress, Inc.

2831 St. Rose Parkway, Suite # 200

Henderson, Nevada 89052

Attn: Human Resources Dept.

 

Dear Sirs,

 

Please accept this letter as my formal notice of my resignation from the Board
of Directors of the Las Vegas Xpress, Inc., effective immediately, as discussed
and acknowledged making my last day of employment July 15, 2020.

 

I appreciate the opportunities I have been given during my time with the
company.

 

If I can assist with the transition, please do let me know. I wish the company
the best of success in the future.

 

Thank you for your understanding of my decision to leave the company.

 

 

Respectfully,

  

/s/ Michael Barron

 

Michael Barron

  

 

Cc: File

 

HR

 

Acct Dept.

 

 

 





 

 